I concur in the judgment which grants mandamus directing the appointment of counsel for petitioner. I believe, however, the majority is too broad and decides an issue which should not be decided at this point.
The majority opinion correctly points out that there appears to be a significant jurisdictional problem in the surrender entry in that it does not comply with R.C. 2151.23 or 5103.15. If this entry were an attempt at permanent surrender, I would concur with the majority opinion entirely.
I am not convinced, however, that that is what it was intended to be. Limited as we are to the stipulations and exhibits, we appear to have a neglect-dependency complaint and an entry placing the child with a relative. This may have been an attempt at disposition under R.C. 2151.353(A)(1). It may have been, as provided for in R.C. 5103.15(C), a stipulation as to the proper care of the child. It might even be some kind of paperwork error such as the use of the wrong form.
Whatever it was, it leaves an unresolved issue which ought to be considered by the juvenile court, and that means petitioner is entitled to have counsel appointed. But without knowing more about what initially transpired in the court below, I would reserve final judgment on the jurisdictional issue.
Thus, I concur in granting the writ of mandamus. *Page 432